Citation Nr: 1016102	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a bilateral eye 
condition.

5.  Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied entitlement to 
service connection for low back disability, headaches, a 
bilateral foot condition, bilateral hearing loss, PTSD, a 
vision problem, and a bilateral knee condition.  

The Veteran testified before the undersigned at a May 2008 
videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In January 2009, the Board granted service connection for a 
low back disability, denied the claims for service connection 
for headaches, a bilateral foot condition, a bilateral knee 
condition, a bilateral eye condition, and PTSD and remanded 
the claim for service connection for bilateral hearing loss 
for further development.  The Veteran appealed the Board's 
denials to the United States Court of Appeals for Veterans 
Claims (Court).  

In October 2009, the Court vacated the Board's decision as to 
the issues other than the low back and hearing loss 
disabilities, and remanded the claims for service connection 
for headaches, a bilateral foot condition, a bilateral knee 
condition, a bilateral eye condition, and PTSD for 
readjudication in compliance with directives specified in an 
October 2009 Joint Motion filed by counsel for the Veteran 
and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  The VCAA's duty to assist includes a duty to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In September 2006, the RO contacted the National Personnel 
Records Center (NPRC) and requested the Veteran's service 
treatment records.  Copies of his entrance examination were 
received, however the RO was informed that no further service 
treatment records were available at that location and that a 
VA Form 3101 was being mailed concerning the whereabouts of 
the records.  There is no further indication in the claims 
file as to the location of the Veteran's service treatment 
records.  However, the response from NPRC indicates that 
additional service treatment records might be available.
  
When a Veteran's service treatment records have been 
determined to have been destroyed, or are missing, VA has an 
obligation to search for alternative records that might 
support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The RO did not attempt to seek records from 
alternative sources and a formal determination as to the 
unavailability of the records pursuant to 38 C.F.R.§ 3.159(c) 
has not been made.  The Veteran's service connection claim 
may not be decided until a formal determination as to the 
unavailability of these records has been made.  See Moore v. 
Shinseki, 555 F.3d 1369 (2009). 

A basis for the Joint Motion was that VA had not complied 
with its duties to seek service department records and had 
not fully informed the Veteran of the absence of the records.

A March 2007 VA psychiatry resident treatment note from the 
VA Medical Center (VAMC) in Salem, Virginia  reveals that the 
Veteran reported that he was treated for "depression and 
work stress" at that facility 10 years prior to the March 
2007 psychiatric evaluation.  The earliest psychiatric 
treatment record from VAMC Salem in the Veteran's claims file 
is the March 2007 VA psychiatry resident treatment note.  
Also, in July 2008 the Veteran's representative submitted VA 
treatment records from VAMC Salem dated in November 2007 and 
June and July 2008.  Therefore, it appears that there may be 
additional VA treatment records from VAMC Salem that have not 
yet been obtained.

Furthermore, during the May 2008 hearing, the Veteran 
testified that he was being treated at the local VA facility 
for PTSD symptoms and that he had been assigned a 
psychiatrist the day prior to the hearing.  He did not 
identify the VA facility.  He also testified that he sought 
treatment in approximately 1992 at a VA facility in Nevada, 
but again did not specifically identify the location of the 
facility.

As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

The Veteran was afforded a VA examination for a psychiatric 
disability in May 2007.  The VA examination report reveals 
that the Veteran reported that he was often stationed at 
"Area 51" and that he experienced work related stress in 
service. Superior officers unfairly blamed him for things he 
did not do and he felt stressed and mistreated.  He was also 
worried about exposure to nuclear fallout and he reported 
seeing such things as "sickly coyotes" while stationed in 
Nevada.  

The clinical psychologist who conducted the May 2007 VA 
examination noted that the Veteran did not report any truly 
traumatic stressors that met PTSD stressor criteria and 
concluded that he did not meet the criteria for PTSD.  The 
Veteran was diagnosed as having polysubstance dependence.  
Although he had some mild anxiety, it did not seem to 
constitute a mental disorder.

A June 2008 VA substance abuse treatment discharge note 
indicates that the Veteran underwent various psychological 
tests.  Based on the results of these tests, a diagnosis of 
PTSD was suggested because the total score obtained from 
testing was above the cutoff and criteria B,C, and D for PTSD 
were met.

A July 2008 VA mental health outpatient treatment note 
indicates that the Veteran reported that while in service he 
worked in a classified area in the deserts of Arizona and 
Nevada in close proximity to experimental atomic weapons.  He 
claimed that he was exposed to radiation and that while 
driving in different classified areas, he witnessed the 
effects of atomic explosions in different parts of the 
desert, including the effect on animals, trees, and other 
objects.  He believed that his mood problems and level of 
functioning were related to this exposure. Diagnoses of rule 
out depression not otherwise specified and rule out PTSD were 
provided.

An addendum to the July 2008 VA mental health outpatient 
treatment note states that given the unusual nature of the 
Veteran's description of his service in "Area 51", close 
scrutiny of his DD 214 and other medical/service records was 
warranted prior to ruling in or ruling out PTSD and other 
related claims.  

As addressed in the Joint Remand, in light of the fact that a 
diagnosis of PTSD has been suggested, that the addendum to 
the July 2008 VA mental health outpatient treatment note 
suggested a closer scrutiny of the Veteran's service 
treatment/personnel records before ruling in or ruling out 
PTSD, and as the Veteran's claim is being remanded to attempt 
to obtain additional service treatment records, a new 
examination is warranted.

With regard to the claim for service connection for bilateral 
hearing loss, the Veteran's service treatment records reveal 
that he had bilateral hearing loss as defined by VA when he 
was examined, accepted, and enrolled for service.  See 
38 C.F.R. § 3.385 (2009).  Thus, bilateral hearing loss pre-
existed service and the presumption of soundness did not 
attach.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 
2002); 38 C.F.R. § 3.306(a) (2009). 
 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b) (2009). 

The Veteran was afforded a VA examination in May 2007 for 
bilateral hearing loss.  The examination report reveals that 
he was diagnosed as having bilateral hearing loss as defined 
by VA.  38 C.F.R. § 3.385.  The audiologist who conducted the 
May 2007 VA examination noted that the Veteran's claims file 
had limited records available, that his induction physical 
showed bilateral hearing loss, and that the hearing loss at 
the time of the May 2007 VA examination was worse than at the 
time of his induction.  However, she opined that in the 
absence of a discharge physical, it was not possible to 
determine the degree to which the Veteran's pre-existing 
hearing loss was aggravated (if at all) in service.

The Veteran was afforded a second VA examination in September 
2009 for bilateral hearing loss.  He was examined by the same 
audiologist who conducted the May 2007 VA examination and was 
diagnosed as having bilateral hearing loss as defined by VA.  
Id.  The examiner opined that the configuration of hearing 
thresholds was not consistent with the classic noise-induced 
pattern (i.e., no recovery at the highest test frequencies in 
either ear).  She reviewed the Veteran's claims file and 
compared his induction physical to a VA audiological 
examination conducted in 1995 shortly after discharge.  She 
opined that a comparison of the two tests showed some 
progression of the pre-existing hearing loss, but not more 
than what would be considered as normal progression given the 
amount of time that passed during the Veteran's active duty 
service.  While the evidence did show progression of hearing 
loss during service, the progression was not likely ("less 
likely as not") due to noise exposure.

As the audiologist who conducted the May 2007 and September 
2009 VA examinations opined in May 2007 that it was not 
possible to determine whether the Veteran's pre-existing 
hearing loss was aggravated by service in the absence of 
additional service treatment records, as her opinion in 
September 2009 was based upon a review of post-service VA 
treatment records, and as the claim is being remanded to 
attempt to obtain additional service treatment records, a new 
VA examination is warranted if any such additional service 
treatment records are obtained.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should undertake all necessary 
steps to obtain the Veteran's complete 
service treatment records.  All attempts 
to obtain these records should be 
documented.  If the records are missing 
or are otherwise unavailable, this fact 
should also be documented and a formal 
finding of unavailability should be made 
with notice to the Veteran and his 
representative.

The AOJ should document its efforts to 
obtain alternate records, if the service 
treatment records are unavailable. 

2.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for the conditions at issue 
from the VAMC in Salem, Virginia, 
including those created since 1997.

3.  Ask the Veteran to identify the 
location and name of any VA facility 
other than VAMC Salem (specifically in 
Nevada) where he received treatment for 
the disabilities at issue, to include the 
dates of any such treatment.  Obtain and 
associate with the claims file all VA 
treatment records sufficiently identified 
by the Veteran. 

4.  After any additional service 
treatment records and VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disability, including 
PTSD.  All indicated tests and studies 
should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's 
psychiatric disabilities are 
etiologically related to his service.  

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

5.  If any additional service or VA 
treatment records are obtained and 
associated with the Veteran's claims 
file, schedule him for a VA audiological 
examination to determine whether his pre-
existing bilateral hearing loss was 
aggravated by service.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's pre-existing bilateral hearing 
loss was clearly and unmistakably not 
aggravated during service beyond the 
normal progression of the disease.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what if any additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

6.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

7.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

